DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 21, and the species listed below in the reply filed on 11/9/2021 is acknowledged.
The following species were elected:
Base (single species or combination) – arginine; and
UV screening agent and/or additive (single species or combination) - 
Claims 3, 9-10, 14-20 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2021.

Priority
No certified English translation of the certified copy of foreign priority application has been received, as such the claimed have received an effective filing date of 12/23/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the fatty phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 1 only mentioned an oily phase and a fatty phase does not necessarily need to comprise an oil. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirichandra (WO 2015/067784, pub. date: 5/14/2015) and Tournilhac (US 2003/0039671), as evidenced by PubChem (Arginine and Spiculisporic Acid).  Sirichandra is cited on the 8/14/2018 IDS.
Sirichandra discloses a cosmetic composition comprising, in a physiologically acceptable medium, an aqueous phase, spiculisporic acid and/or one of its salts, and at least one ester of fatty acid and optionally polyoxyalkylenated (poly)glycerol (Abs). 
	Regarding claims 1-2 and 5: Sirichandra teaches the composition to further comprise an organic or mineral base, suitable and preferred bases include arginine and potassium hydroxide.  Sirichandra also teaches that mono-, di- and tri- salt forms can be formed when using potassium hydroxide.  While the art doesn’t teach arginine to be capable of forming a monosalt of spiculisporic acid, both arginine and potassium hydroxide are taught by the art to be functionally equivalent bases, therefore, it would have been prima facie obvious to form a monosalt using arginine with a reasonable expectation of success.  
Regarding claim 4, while the art doesn’t teach the amounts of base needed to form the monosalt, as the prior art makes obvious the formation of a monosalt, the base would have to be necessarily used in the amounts which would form said monosalt. Furthermore, the prior art makes obvious the elected species of salt which is taught by the claims to possess this property and a compound and its properties are inseparable (Working example 2, claim 9 and pg. 4). 
	Regarding claim 1: Sirichandra teaches the spiculisporic acid to be used in amounts ranging from 0.1-15% , preferably 1-8%, which overlaps with the claimed ranges recited by the instant claim.
Regarding claim 4: Sirichandra does not disclose the exact concentration ranges in which the base is used, however, Sirichandra teaches the composition to have a pH ranging from 5-6.5 and the working examples show the base to be added qsp to achieve desired pH, such as 5 or 6.  Furthermore, Sirichandra teaches the base and the spiculisporic acid to have a molar ratio between 1.1 and 2.  Assuming the composition comprise 100g total, the spiculisporic acid is taught to be present in amounts ranging from 1-8%, equivalent to 1-8g. As calculated the spiculisporic acid is present in .003-.024moles (Mw = 328.4g/mol; 1g*(1mol/328.4g)=.003mol and 8g*(1mol/328.4g)=.024mol), thus the moles of arginine present can be calculated to be .0033-.048moles (1.1 and 2 times to moles of spiciulisporic acid).  The .0033-.05 moles arginine can be calculated to be equivalent to .57g-8.36g (i.e. .57-8.36% 
Regarding claim 1 and 6: Sirichandra teaches the composition to comprise a fatty phase which can comprise silicone or hydrocarbon oils, reading on oil phase of instant claim 1.  The fatty phase is taught to be present in amounts ranging from 0.1-60%, which overlaps with the claimed “at least 1%” and “at least 5%” (pg. 9 and 11).
Regarding claims 7-8: Sirichandra teaches the addition of xanthan gum.
Regarding the presence of a UV screening agent, Sirichandra teaches that the composition can comprise any additive normally used in the field of cosmetics, such as UV protective agents, therefore it would have been prima facie obvious to add a UV protective agents into the cosmetic with a reasonable expectation of success as these are specifically contemplated to be suitable for use and would yield no more than one would expect from such as arrangement.
Regarding the claimed “less than 3% of glycol(s) and/or polyol(s)” and “free of glycols and/or polyol(s)” as recited by instant claim 1, it is noted that the claims recite “and/or”, therefore the composition can be free of both glycols and polyols, or be free of one of glycol or polyols.  It is further noted that the specification defines polyols to be glycols having 2-8 carbons.
Sirichandra teaches the composition to comprise as a main component an ester of a fatty acid and a polyglycerol, a preferred ester being glyceryl caprylate (Sirichandra – claim 7) and teaches the aqueous phase of the composition to comprise water and/or hydrophilic solvents such as polyols.  In view of these teachings it would have been prima facie obvious to just use water in the aqueous phase of the composition as polyols are an alternative embodiment and therefore are not required for use, this reads on the limitations of the instant claims as the composition is free of polyols.

Tournilhac discusses cosmetic compositions and teaches that the composition can be formulated as an O/W or W/O emulsion and it can contain a surfactant or mixture of surfactants, especially a surfactants whose HLB value allows the production of a W/O or O/W emulsion. Tournilhac goes on to discuss examples of surfactants which can be used to obtain a W/O emulsion and those which can be used to obtain a O/W emulsion [0072-0074].
In view of these teachings it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the emulsion of Sirichandra to be an O/W emulsion using a surfactant or mixture of surfactants having the proper HLB value, as the selection between W/O and O/W is simply a matter of design choice and a skilled artisan would know which surfactants would allow for the production of an O/W emulsion.  One of skill in the art would have a reasonable expectation of success as both Sirichandra and Tournilhac teaches cosmetic compositions in the form of emulsions and the formation of an O/W emulsion would be expected to yield no more than one would expect from such as arrangement.

Claims 1-2, 4-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirichandra (WO 2015/067784, pub. date: 5/14/2015) and Tournilhac (US 2003/0039671), as applied to claims 1-2, 4-8 and 21 above, and further in view of Yoneda (US 2008/0311234), as evidenced by PubChem (Arginine and Spiculisporic Acid).
As discussed above, the prior art reference make obvious the limitations of claims 1-2, 4-8 and 21, however they do not teach the UV Protective agent to be ethylhexyl methoxycinnamate as elected.
Yoneda discloses O/W emulsified cosmetic compositions (Abs).  Yoneda teaches 2-ethylhexyl para-methoxycinnmate to be a suitable UV ray absorbers [0047].  Yoneda also teaches the inclusion of natural surfactants such as spiculisporic acid [0046].
In view of these teachings it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teaches 2-ethylhexyl para-
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613